﻿"Mr. President, I add my voice to the congratulations expressed by previous speakers on the occasion of your election. Your personal experience in this Organization, together with your unanimously recognized diplomatic skills, are the best guarantee for the quality of our debates.
"I must also congratulate your predecessor, Mr. Guido de Marco, for his exceptionally active role as President of the General Assembly at its forty-fifth session. His dynamism was highlighted in the course of the proceedings concerning the restructuring of certain activities of the General Assembly.
"A special word of thanks must also be addressed to the Secretary-General, Mr, Javier Perez de Cuellar. As always, his report on the work of the Organization during the past year has furnished us with an inspiring synthesis. We art grateful to the Secretary General for the ten yearn during which he has guided the United Nations with full personal commitment. A number of multilateral diplomatic successes of recent yearn bore the undeniable mark of his own input, especially where the resolution of long-standing regional conflicts is concerned. Moreover, the prospects for speedy settlements in a number of cases still pending are also due to his personal efforts. Thus, his activity has certainly contributed to translating the Organization's political revival into concrete actions in the field. 
"The Minister of Foreign Affairs of the Netherlands, Mr. van den Broeck, has already spoken here on behalf of the 12 member States of the European Community. I subscribe to his statement, and I share in his expression of the Community's views on the major questions facing us today. The wide range of his statement allows me to focus attention on a limited number of subjects.
"Before doing so, however, I wish to express my Government's satisfaction at the fact that several new Member States were admitted to our Organization at the beginning of this session. Belgium has always been in favour of universal membership of the United Nations. In that spirit, we welcome the simultaneous admission of the Republic of Korea and the Democratic People's Republic of Korea to membership of the Organization. The admission of new Members is even more welcome when it contributes to the lessening of regional tensions or when it reflects the fast pace of change in the world. We are convinced that the new Member States will enrich our debates with their particular insights.
"The events of recent weeks and months in the Soviet Union have accelerated and confirmed the collapse of communism. The failure of the coup has demonstrated that democratic thinking is alive and well in the Soviet Union and that perestroika could not be undone by a handful of military and KGB personnel.
"Belgium joins in the rejoicing at the victory of constitutional and legal order over the totalitarian adventurism of those in the Soviet Union who had failed to realize that the reforms initiated by President Mikhail Gorbachev had reached the point of no return.
"Would it be true, then, that the history of this twentieth century is merely a passing phase - one that has already passed? Indeed, our century has, by and large, been marked by the 1ife-and -death struggle against two evil forms of totalitarianism: fascism and communism. These two perverted forms of sociological thinking and of political action have, throughout the major part of this century, reduced hundreds of millions of individuals to conditions of mental slavery, moral exploitation and, eventually, self-destruction. These totalitarian ideologies are responsible for the loss of human lives by the millions.
"Today, it is our privilege to see, with the utmost relief and joy, this century ending in 1991 with the implosion of communism. Communism has come to an end both as a political regime and as an ideology.
"The rejection of communism by ever more people in the world means that this ideology is no longer credible as a guideline for social reform. Because of the events in the Soviet Union, democracy and the defence and exercise of freedom and basic human rights have considerably enhanced and are now quite likely to be accepted internationally. "The recognition of political freedoms must, however, go hand in hand with the granting of economic freedoms. Thus we get this dual concept of democracy and a competitive market economy, which seems to be conquering the world - democracy as a political framework ensuring a socially responsible redistribution of the benefits gained through an efficient market economy.
"After the revolutionary changes in the countries of Central and Eastern Europe, the leaders in the Soviet Union have the historical duty to bring the democratic and economic reforms in their country to a speedy conclusion. But this task must be achieved in a spirit of international solidarity. In this regard, the European Community and its member States, including Belgium, cannot and will not shun their responsibilities. Obviously, such support cannot be seen as a substitute for the reforms democratically elected leaders in these countries must undertake. That being said, we must offer them the broadest and most effective cooperation possible.
"Moreover, the Europe of the Twelve also serves as a model: its various forms of economic cooperation among its members; and the manner in which it cooperates with third States and regions or constituent republics of third States. In this context we hope that the Soviet Union - and I stress the word 'Union' - will be able to work out a balanced formula for cooperation between its various constituent republics. "National feelings harbour great energy which can be applied to good purposes as well as to evil ones. When a national feeling degenerates into nationalism, that is, into forms of collective selfishness, a destructive force can be set free. History is replete with tragic examples of this. But the national conscience of peoples able to enjoy their own language, history, culture and religion is an important asset for the world community. Without such inputs, international society would become merely a colourless mixture of stateless people.
"Personally I am convinced that the countries of the European Community, having undergone the great ordeals of the first half of this century, have cast out their nationalistic demons thanks to a policy of integration in numerous fields.
"The European Community has also given an example of how to transcend national feelings; and we are willing to assist others in seeking workable solutions for similar problems. We hope that the granting of a wide measure of autonomy will neither increase the risk of proliferation of nuclear weapons nor obstruct or undermine the trend towards disarmament which, happily, exists in so many fields.
"Belgium welcomes with satisfaction the regained independence of Estonia, Latvia and Lithuania. My country never recognized their annexation by Stalin's Soviet Union. We are particularly proud that we were able to contribute to the establishment of a Baltic information centre in Brussels and that we supported their delegations in various international forums prior to their recognition under international law. We also salute the memory of those citizens of the Baltic republics who gave their lives in the struggle for independence. "The events of recent months and years, so full of hope for peace and for the freedom of ever more people in the world, have also demonstrated the growing importance of human rights. The Marxist notion, according to which respect for human rights, in keeping with a materialistic logic, is seen as a consequence of a specific of socio-economic development, is now clearly being abandoned. Respect for human rights now appears to be the sine qua non for the balanced socio-economic evolution of any society. Hence there is an interaction at work between development and respect for human rights.
"There is no doubt that States individually, rather than the international community, bear the primary responsibility for the protection of human rights within their territory. But each State is responsible to the international community in cases of non-compliance with its obligations. International consensus on this issue is steadily growing: States are liable internationally for their national policies in the field of human rights. This combination of national responsibility and international liability entails an increasing internationalization of human rights issues. We therefore favour a definition of human rights which is both broad and precise.
"The individual human rights set forth in the Universal Declaration and in the two International Covenants remain the basic components of any evolving human rights policy. Consequently, these Covenants ought to be accepted and applied by all United Nations Members. Aside from the right of peoples to self-determination, more attention should now be given to the social exercise of certain individual human rights, such as cultural and religious freedom, including the elimination of ethnic and other forms of discrimination.
"Belgium continues, as in the past, to plead that we take into account the regional dimension of respect for human rights so as to enable each region to consider its cultural and socio-political idiosyncrasies in respecting fundamental rights. It is also necessary to grant special protection to persons belonging to certain social groups, such as women and children. The Convention on the Sights of the Child and the recent World Summit for Children made significant progress in that respect.
"The protection of human rights is of course a duty, but it is also a right. In signing the Charter and in adopting the Universal Declaration of Human Rights and the two additional Covenants, the Member States of the United Nations undertook to respect human rights within their territories.
"True exercise of State sovereignty consists not of resisting any external interference in this field, but, rather, of mobilizing of all means available to States to ensure respect for human rights. Each State has this obligation not only to its own citizens - in particular minorities within its borders - but also with regard to other States.
"In contradistinction to the position generally advocated by the now increasingly discredited totalitarian regimes, actions by third States to protect human rights should not necessarily constitute interference in domestic affairs. This is very clear in cases where actions are undertaken in response to a request by a State no longer able to ensure the protection of human rights on its own territory. But even if the action is taken without the consent of the State on whose territory human rights are violated, it is not necessarily interference in domestic matters.
"Indeed, effective respect for human rights is at the heart of the problem. The international community must help States to respect human rights, and force them to do so if need be. To prevent any abuse the Charter rightly implies that any such intervention must take place in an orderly and acceptable fashion. It should be in accordance with well-defined rules. The existence of a violation must, as a matter of principle, be clearly established. The response must be gradual and must obtain the agreement of the international community. Only in the case of actions undertaken in situations of extreme emergency should it be possible to bypass these rules until the international community itself is able to take all the necessary measures.
"This rostrum is not the appropriate place to enter into the details of a juridical exposition. Let me just point out that Article 56 of the Charter implies the possibility of interference of this kind. Each United Nations Member has committed itself to individual or collective action in defence of the principles set forth in Article 55, including the protection of human rights. All States and the international community as a whole are obliged not only to respect human rights but also to have them respected.
"Protection of human rights encompasses both combating violations and preventing them. It is the duty of Member States to ensure that basic political rights are effectively granted to their citizens, that they can participate in political decision-making, that conditions for economic growth are created, that there is the indispensable social redistribution of wealth, and that sound sanitary and ecological standards of living are achieved. Inversely, it is also true that respect for human rights contributes to political stability and to a spirit of entrepreneurship.
"Using confidential procedures, direct and indirect pressure and diplomatic interventions, third States and the international community can bring about a change of attitude by a State violating human rights. If these measures fail, the greatest leverage against those violating human rights is to be found in concern publicly expressed by third States or by pressure groups. For that reason, the work of non-governmental organizations such as Amnesty International must be vigorously supported.
"But the international community must also be able to intervene rapidly. The diplomatic impact of the United Nations must be strengthened, and the Organization should be able to take action at very short notice. Now more than ever before, countries should train military and civilian units required for rapid deployment within the framework of such United Nations operations.
"Moreover, Member States should whenever possible consider the inclusion of human rights clauses in international agreements, following the example of the Lome Conventions and the recent constituent Act of the new European Development Bank. Such clauses are inspired not by any type of cultural imperialism, but by our deep conviction of the interrelationship between human rights, pluralism and economic and social development. In this spirit, Belgium has recently insisted upon the introduction of the notion of respect for human rights in its bilateral agreements with States with which it maintains close traditional links of cooperation.
"The international community therefore must provide itself with sufficient means to make States violating human rights change their behaviour when confidential procedures or pressure from public opinion are ineffective. He clearly see a role for the Security Council in this field. Prior multilateral approval of interventions is desirable in almost all cases. In certain extremely urgent and flagrant cases, a State should be allowed to intervene on its own initiative to protect human rights. Such an intervention could be legitimate when, for example, citizens of that State outside its borders are subjected to gross and systematic violations of their basic human rights. Such situations generally arise in times of war or civil war, when State authority collapses, or when States obstruct the delivery of the necessary humanitarian aid. But even in those cases it is of course indispensable for the State carrying out the intervention to submit its actions within a reasonable time limit to the Security Council. Such unilateral intervention should, moreover, be discussed and monitored by the relevant regional forums.
"Existing multilateral institutions are already in a position to do a lot of useful work in this field. In the longer term an extension of legal options could be envisaged. We view the creation of an international court for human rights and the appointment of a high commissioner as the most important possible innovation.
"What we are aiming for is the establishment of a more structured mechanism to investigate individual, specific cases of human rights violations and then reach a conclusion and ensure legal redress. We are well aware that In these matters we have to attain and respect a balance between existing and future institutions, between political fields of competence and legal procedures, and between mechanisms at the national, regional and International levels. More specifically, the powers of the Commission on Human Rights may have to be reviewed to allow for transmission of the files on the worst cases of human rights violations to the Security Council.
"The international court for human rights and the high commissioner should 'filter' dossiers, thus enhancing their authority, avoiding procedural abuses and preventing overburdening the Security Council.
"Taking into account these ideas, we may envisage the following procedures: the high commissioner would have to submit complaints by States to the court, while he would have the option of submitting complaints from individuals; he would have the right of inquiry and the court would be able to summon States; if the State involved refused to collaborate, its refusal would be notified to the Commission on Human Rights; the court would determine whether the State had indeed violated human rights; the State would then be given an opportunity to acknowledge its responsibility, restore the rights concerned and make legal reparation to the victims, and if that were not done the court's judgement would be transmitted to the Commission on Human Rights.
"The Commission is a political organ which has to concentrate on the policies and practices of States violating human rights. Its effectiveness could be strengthened in, for example, the following ways. The behaviour of a State could be brought to the Commission's attention by another State, by the court or by the high commissioner. The commissioner would then check whether human rights had indeed been systematically violated. It would be entitled to order an inquiry. Refusal to collaborate would be viewed as an aggravating factor. If the Commission found that a State had indeed systematically violated certain human rights, that State should be given a short period to put the matter right. If the State did not take such action, the facts would be notified to the Security Council.
"When It is thus clearly established that a State refuses to end its violations of human rights, two further means of pressure can be envisaged. First, States can use existing unilateral means of exerting pressure, which they will have a right to apply to the extent that they have Inserted human rights clauses in their treaties with other States. A number of States will inevitably want to review their economic, political and diplomatic relations with another State on whose territory human rights are systematically violated. Secondly, if the Commission on Human Rights finds that a State persists in systematic and gross violations of human rights, that State's attitude will be brought to the attention of the Security Council for consideration.
"When we recommend the path of pluralism and respect for human rights with such insistence we may run the risk of seeming self-righteous.
"States in which democratic institutions have been functioning for generations have no other choice but continuously to watch ever the vitality of those institutions and be increasingly aware of the problems arising outside their own borders, in a spirit of solidarity.
"There, too, we face a real challenge.
"The greater attention now being devoted to the development of new East-West relations does not mean that Belgium, or indeed Europe as a whole, will forget the urgent issues pertaining to North-South relations.
"We are even more aware of the urgency of these issues since the General Assembly recently concluded its assessment of the Programme of Action for African Economic Recovery and Development 1986-1990. Criticism has been levelled, rightly, at the implementation of this Programme.
"We must not forget that the economic situation of many developing countries is also linked with the political reforms they are currently undertaking. Our aid must be adjusted accordingly, both quantitatively and qualitatively.
"It is also becoming increasingly clear that we need to envisage a new relationship between donor countries and recipient countries, taking into account the interdependence of the world economy. We must also find an acceptable level of economic growth, while giving due attention to its adverse side effects, especially for the environment.
"I cannot close without emphasizing that the past year has been exceptional for our Organization. The widening of its role and the extent of its intervention in the political world order would have been inconceivable only a few years ago. Having for long pleaded for a return to the spirit which inspired the authors of the Charter, we find ourselves now to some extent prisoners of our own words. The Members of the United Nations are capable of uniting their will-power and assuming with determination their responsibility for peace, human dignity and social progress."
